Title: From Thomas Jefferson to George Jefferson, 17 October 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Oct. 17. 99.

Having occasion to write to the exr or admr of the late Benj. Harrison and ignorant who it is, I take the liberty of inclosing you the letter and asking you to enquire, and to direct & have it delivered to the proper person.
Being about to write to mr Short I wish to inform him What is the present price at market of Jas. river Canal shares? when it is expected that the partners will begin to draw profits from it? what part of the work still remains to be done? will you enable me to answer these questions? if you will inform me in what shape I am to draw a proper instrument, I will inclose you one authorising you to act for mr Short as his proxy in the proceedings of the Jas. river company. I am Dear Sir
Your’s affectionately

Th: Jefferson

